Title: From John Adams to Robert R. Livingston, 1 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague August 1. 1783.
          I had last evening some Conversation with D. Joas Theolonico de Almeida the envoy extraordinary of Portugal who desired to meet me to day at any hour at his House or mine. I promised to visit him at twelve, which I did.
          
          He said he had heard that the French Minister had proposed to the Duke of Manchester, at Versailles, to reduce the Duties upon French Wines in England, to the level of those upon Portugal Wines, and begged of me to inform him, if it was true, because if it were, Portugal must endeavour to indemnify herself by opening a Trade with America or some other Way for such a Project would be ruinous to the sale of their Wines in England which was their only Market. I answered that I had heard of Such a Project among Multitudes of others in private Conversation, but know of no Authenticity for it.
          We have a Treaty, says he, made in 1703, by which we have stipulated with the English to permit the Importation of their Cloths, upon Condition that they allow the Importation of Portugal wines, upon paying one third of the Duty of French Wines, if they violate the Treaty Says he, We shall be rid of it.— I asked him if his Court permitted the English, or any other Nation to go to the Brazils? In the last Century says he, between 1660, and 1670, We did agree with Charles the second, who married a Daughter of Portugal, that the English should go to the Brazils, and after that, the Dutch sued for Permission to go there too, and we granted it. But we found it inconvenient and in 1714 or 1715 at the Treaty of Utrecht, we agreed upon an Article with Spain, to exclude all Nations from the Brazils, and as the English Ambassadors were there, we have since held that Nation bound, and have confiscated their Vessells, as well as the Dutch which ventured there. The English have made Sometimes strong Remonstrances, but we have always told them, if we admit you we must admit the Dutch too, and such has been their Jealousy of the Dutch, and dread of their Rivalry, that this had always quieted them, choosing rather to be excluded themselves, than that the Dutch should be admitted. So that this Commerce has been a long time carried on in Portuguese Ships only, and directly between the Brazils & Lisbon.
          I asked him whether we might not have a free Communication with all their western Islands, and whether one or all of them might not be made a Depot for the Produce of the Brazils, so that Portuguese Ships might stop and deposit Cargoes there and American Vessells take them? He said he would write about it to his Court by the next Post. At present Brazil communicated only with Lisbon, and perhaps it might be difficult for Government to secure the Duties at the Western Islands.
          I asked if there were any Refineries of Sugar at Lisbon? He said “None.” Their sugars had been all brought here for Refinement. That all their carrying Trade with other Parts of Europe had been carried on by the English and Dutch. That their Mercantile Navigation “Marine Marchande” before this War, had been upon a very poor footing, but it was now much changed, and they began to carry on their Trade in their own Vessells.— I observed if their Trade should continue to be carried on by others, it must be indifferent to them, whether it were done in English, Dutch or American Vessells, provided it was done to their equal Advantage. But if they should persist in the desire to conduct it in their own Vessells they might purchase Ships, ready built in America, cheaper than they could build them, or buy them elsewhere, all this he said was true. That they could supply us with Sugars, Coffee, Cocoa, Brazil Wood, and even with Tea, for they had an Island called Macao near China, which was a flourishing Establishment, and sent them annually a good deal of Tea, which the Dutch actually bought very cheap at Lisbon to sell again.
          He asked whether Portugal Wines had been much used in America? I answered that Port Wines, common Lisbon, and Caracavalles had been before the War frequently used, and that Madeira, was esteemed above all other wine. That it was found equally wholesome and agreeable in the heats of Summer, and the Colds of Winter, So that it would probably continue to be preferred, tho there was no doubt that a Variety of French Wines would now be more commonly used than heretofore.
          He said they should have occasion for a great deal of our Fish, Grain, and perhaps Ships, or Ship Timber and naval Stores, and other Things, and he Thought there was a Prospect of a very beneficial Trade with us, and he would write largely to his Court upon it. I replied that I wondered his Court had not Sent a Minister to Philadelphia, where the Members and Ministers of Congress, and even the Merchants of the City, might throw much light upon the Subject and assist in Framing a Treaty to the greatest possible Advantage for both Countries. He said he would write for a Commission and Instructions, to negotiate a Treaty with me. I told him that I believed his Court had already instructed their Ambassador at Versailles to treat with Mr: Franklin. But that I thought Philadelphia or Lisbon, were the properest Places to treat, and that I feared mutual Advantages might be lost by this method of striking up a bargain in haste in a distant Country, between Ministers who could not be supposed to have made of Commerce a study.
          
          In a letter from Paris yesterday I am informed that a Project of a Treaty with Portugal, and another with Denmark, are to go home in Captain Barney. These projects have never been communicated to me nor to Mr. Jay. I hope that Congress will not be in haste to conclude them, but take time to inform themselves of every thing which may be added to the mutual Advantage of the Nations and Countries concerned. I am much mistaken if we have not lost Advantages, by a similar Piece of Cunning in the Case of Sweeden.
          With very great Respect I have the Honour / to be, Sir your most obedient and most / humble Servant
          John Adams.
        